 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLisa's Inc. and Mable Elizabeth Tilghman and BerniceFoster. Cases I 1-CA-6624 and 11-CA-6751June 27, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn March 9, 1977, Administrative Law JudgeRobert A. Giannasi issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supproting brief, and theRespondent filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Lisa's Inc.,Grifton, North Carolina, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.i The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 The Respondent argues that, contrary to the Administrative LawJudge's conclusion, Erma Chapman did not testify that she was denied timeoff. But however her testimony is construed, it reflects that her requests forleave were treated more restrictively after the election. That, and not thedegree of restriction, is the significant point.DECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge: Thiscase was heard in Kinston, North Carolina, on Novembert The charge in Case I l-CA-6624 was filed by Tilghman on June 22,1976; the charge in Case 11-CA-6751 was filed by Foster on October 4,1976.Respondent denied the critical allegations in the complaint. The GeneralCounsel filed a brief; Respondent did not.2 At that time, charges were filed alleging that Respondent dischargedfour employees, including Erma Chapman, Mable Tilghman, and Bernice230 NLRB No. 6511 and 12, 1976, on a consolidated complaint, issued onOctober 20, 1976, alleging that Respondent violatedSection 8(aX3) and (1) of the Act by discharging employeesMable Tilghman and Bernice Foster because they engagedin union activities.'Upon the entire record in this case, including myobservation of the witnesses and their demeanor, I makethe following:FINDINos OF FACT1. JURISDICTIONRespondent, a North Carolina corporation with a facilityin Grifton, North Carolina, is engaged in the manufactureof children's garments. During the past year, Respondentderived gross revenues in excess of $50,000 from theshipment of finished products to States other than NorthCarolina and purchased raw materials valued in excess of$50,000 from points outside North Carolina. I thereforefind that Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.Local 361, Tobacco Workers International Union, AFL-CIO-CLC, hereafter the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn 1973 the Union conducted an unsuccessful campaignto organize Respondent's employees.2Another campaignamong Respondent's employees to organize on behalf ofthe Union took place in late 1975 and early 1976.Employees Erma Chapman, Mable Tilghman, and BerniceFoster were leading advocates on behalf of the Union.They wrote, signed, and distributed leaflets. Together theyaccounted for most of the signed union authorization cardsobtained from employees. They were officers of the plantorganizing committee, attended union meetings, andvisited employees at their homes on behalf of the Union.They were subpenaed by the Union to testify on its behalfat a representation case hearing before a Board agent uponthe Union's election petition. Tilghman was the vicepresident of the organizing committee and was consultedby the Union at the representation hearing. Foster andChapman were union observers in the election which washeld at the plant on April 29, 1976. The Union lost thatelection.In the 1976 campaign, Respondent vigorously opposedthe Union. Antiunion speeches were delivered to assem-bled employees by Feldman, whose home office is in NewYork City. On the day of the election, just after the voting,Respondent's attorney, Blossom, told the Union's repre-sentative at the polls, Rudolph Holly, that he was glad thatFoster, for engaging in union activities. This case was settled and theemployees were reinstated with backpay. The settlement agreementcontained a nonadmission clause. Respondent's general manager, BertFeldman, testified in this proceeding that the case was settled because ofcertain "gray areas" in the discharge of these employees. I do not considerthis evidence probative one way or the other in determining whetherRespondent, in this case, discriminatorily discharged Tilghman and Foster.492 absent for a period of 4 days in September 1976 because oflack of transportation. At that time, she told Traylor, whowas then plant manager, about her problem. She was notdisciplined or reprimanded upon her return to work.There is testimony that employee Reel was absent for 3working days the second week in June 1976 when she andher husband took their vacation in Nashville, Tennessee.She told her supervisor, Shelby Simpson, about her intentearly in 1976 and mentioned it again to Supervisor BettyManning in May and the week before her vacation. Shetook her vacation and no management official questionedor disciplined her about this matter. Her workload wasnormal just before and after her vacation. In addition, shetook her normal vacation in July 1976. Reel also quit for 2or 3 weeks in the fall of 1976 because the work "got on hernerves." She was rehired without any difficulty. Reel wasnot active in the union campaign.3There is also uncontradicted testimony that employeeEthel Lupton, who spoke against the Union in the 1975-76campaign, sought I week off in June 1976 to babysit for hervisiting daughter's child. She called the plant to ask for thetime off. Later that day she was called back at her homeand was told that Traylor wanted to speak to her. The nextday in his office, he asked if she knew what had happenedto another girl who had wanted a week off, and also saidthat she should come in or he would have to fire her.4Lupton missed 2 days but returned to work the day afterher talk with Traylor. She was not disciplined for taking 2days off.Another employee took time off for I week in August1976 without difficulty. This employee, Frances Wilson,was not a union supporter. Wilson also took her normalvacation in July. This testimony was uncontradicted,although Head Supervisor Maria Smith testified that shetold Wilson that "it was okay" because the work was slackat the time.Shelby Simpson, who had been a supervisor for 3 years,testified that the procedure for getting time off was thatemployees asked her and she referred them to the plantmanager and then the plant manager would tell herwhether the time off had been given. Concerning absencesof I day due to sickness, she testified that she had theauthority to give time off provided the employee came inwith a written explanation. If an illness lasts longer than Iday, employees are required to call in.Both Simpson and Supervisor Manning testified to laxpolicies concerning absence from work. Supervisor Simp-son explained that on any given day there are severalpocket setters absent from work. Both Simpson andManning testified that frequently employees took time offto tend their children. Manning explained that employeesare often transferred from one department to anotherbecause of absences. When asked if she reported absencesto the plant manager, Manning replied, "In some cases yes,and in some no." Manning also testified that the majorityof the employees who are absent never mention it to theplant manager.4 Traylor was apparently referring to Mable Tilghman whose discharge isdiscussed, infra.the Union lost the election but he "hated to see all of thesepeople out of ajob."None of the above has been alleged as violative of theAct. However, Respondent concedes that it was opposed tothe Union and knew of the union activities of Tilghmanand Foster. Respondent alleges that Tilghman was dis-charged for cause-taking a week off work unexcused-and Foster quit as a result of Respondent's refusal to granther time off for a personal trip. Key to the GeneralCounsel's allegation that employee Tilghman was discrimi-natorily discharged and Foster constructively dischargedfor their union activities is the contention that Tilghmanand Foster, as well as Chapman, were the victims ofdisparate treatment concerning time off because of theirunion activity.B. Respondent's Policy On AbsencesThe evidence shows that employees were absent for awide range of reasons and the procedures followed byemployees relating to absences were varied. Sometimesemployees would request time off in advance; other timesthey would simply inform Respondent of an upcomingabsence. Still other times they would take the time withoutnotice or explanation until their return. Regardless of theprocedure followed, the absence would invariably beexcused. The reasons given for absences included caringfor children or other relatives; driving people to distantplaces; funerals; vacations; personal illness or the illness ofrelatives; and transportation problems. When they tookleave, some absent employees were working overtime andsome took off when their workload was normal. Theevidence shows that warning notices were issued to onlytwo employees who took time off in 1976: Callie Personand Brenda Carmon.There was testimony that Callie Mae Person, a pocketsetter, was absent I week in May 1976 because she had todrive her mother to Baltimore to visit a sick uncle. Shenotified her supervisor the last workday before taking off.When she returned she was told to see Plant Manager JohnPressley and Assistant Plant Manager Guy Traylor. Theyasked her why she was out and, after she explained thesituation to them, they cautioned her that she should havea written excuse for such absences in the future. She waspermitted to return to work with a warning notice insertedin her file. The warning notice states that her absence wasexcused except for the last day, which was not excused, andthere is an indication that this was a first warning notice.Person was not penalized in any other way for her absence.There also was testimony that Brenda Carmon, a pocketsetter, was issued a "Ist notice" for "excessive absenteeism,did not call in" on August 26, 1976. She was absent for 3days in October 1976 because she did not have transporta-tion to the plant. She notified her supervisor the first dayshe was out but not the next two. On returning to work, shewas questioned about why she did not call in the last 2 daysof her absence, but she was not disciplined or reprimanded.She was working overtime before her absence. She was also3 Supervisor Shelby Simpson testified she could not remember anyconversation with Reel about time off but said she did not give herpermission to take time off. Manning testified she might have had such aconversation with Reel. I credit Reel's testimony as more precise andreliable.LISA'S, INC.493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDManning also testified that before Pressley came in asplant manager, sometime in 1975, she had authority togrant time off for as long as a week. She testified that thepolicy changed when Pressley came in. There was nomeeting of the employees to announce this change inpolicy, and they would not have known of it unless theyspoke to the plant manager, or through word of mouth,according to Manning.Plant Manager Pressley testified that the Company"wanted to be as lenient as possible with time off, andallow time off as much as we could." He also testified thatthere was a warning notice policy for breaches of policysuch as absenteeism. Employees would be given one or twowarning notices and he testified that warning notices mightbe issued before the discharge of an employee, althoughnot always. He did not remember any case during his 7months as plant manager where he fired anyone for "beingout other than just excessive absenteeism." He also testifiedthat there would normally be warning notices for excessiveabsenteeism before a discharge.Plant Manager Traylor, who was terminated shortlybefore the hearing in this case, did not testify.5The evidence also shows that Erma Chapman, who waspresident of the Union's organizing committee, was deniedtime off after the election, whereas before the election shewas granted time off without difficulty. In February 1976,she had been off 5 full days for her brother's funeral aftercalling in. Since the election, when Chapman has requestedtime off, she has either been refused or told that she needs anote or special permission. Her requests included a requestfor time off for a doctor's appointment, for a death in thefamily, and to help her son get ready to leave for college.C. Tilghman's DischargeOn Tuesday, June i, 1976, Tilghman had a conversationwith Plant Manager John Pressley and told him that shewas having trouble finding a babysitter for her 2-year-oldchild for the next week. Tilghman's aunt normally babysits,but she was unavailable that week. Tilghman said that ifshe could not find a babysitter she would have to take theweek off to care for him. Pressley asked if there were anynurseries in the area and she said "no." Then eitherPressley or Guy Traylor, assistant plant manager, who alsowas present, asked how far she lived from the nearest townand she told him.6Pressley said that he had plenty of work for her to do atthe plant. Afterwards he said that other people who workedI Respondent was also permitted to introduce documentary evidence inthis proceeding to show that it terminated four employees in June 1976. Theevidence in two cases consisted of separation slips provided by the NorthCarolina Employment Security Commission; they indicate that theemployees "refused to perform" assigned work. The evidence in the twoother cases consisted of "individual performance" sheets with pennednotations of terminations for having "insubordinately refused to performassigned work" and "Term 6-4-76, no babysitter." There was no otherevidence concerning these terminations and I find the documents them-selves carry little if any weight in the resolution of the issues before me,particularly since they do not deal with the issue of absenteeism.6 Tilghman lives in a rural area 15 miles from Kinston and 30 to 35 milesfrom New Bern.T The General Counsel in his brief moved that the transcript be correctedat p. 57, 1. 3, to add the word "if" so that the passage in Tilghman'stestimony would read "and if you can't, you just can't." This motion wasat the plant had babysitters and that he would ask aroundto see if one of them could provide a babysitter. He alsosaid something to the effect that if she could not find ababysitter she couldn't.7Tilghman worked the rest of the week and, although shetried, she could not find a babysitter. On Friday, June 4,after work, Tilghman talked to Supervisor Shelby Simpsonoutside the office. She told Simpson about her conversationwith Pressley and said that she still had not found ababysitter and would have to take the next week off. Shetold Simpson if she found a sitter she would come in towork. Simpson gave her a slip with her telephone numberand told Tilghman to call her if she could come in the nextweek. Simpson then returned to the office where Pressleyand Traylor were also present. Tilghman was unable to geta sitter and did not report for work on the following week.Tilghman returned to work on Monday, June 14, 1976. Sheclocked in and was told to report to Traylor in his office.Traylor asked her where she was the week before.Tilghman's uncontradicted and credited testimony con-cerning this conversation is as follows:Well, I went in; he asked me where was I last week,which was the week that I was off; I told him that Ididn't understand, that I thought that it was under-stood, that if I didn't find a baby-sitter that I wouldtake that week off, and he said, "Well, I had expectedyou to be back into work," and I said, "Well, I toldShelby on Friday, that was my supervisor, that I hadnot found anybody," and he said, "Yeah, I know, but Istill expected you to be back into work," and I said,"Well, I don't understand because the other girls,employees, get time off, and there is no problem"; andhe said, "Well, they got off because of importantbusiness"; and I said, "Well, my baby was importantbusiness to me, and I wasn't going to leave a two-yearchild at home by himself."And so he said, "Here is your layoff slip and yourcheck."And I said "Mr. Pressley even offered to help mefind someone,"-and he said, "Well, finding you ababy-sitter is not our responsibility," and I said, "Iknew that."The layoff slip given to Tilgham had been filled out theprevious Thursday and read "insubordinate refusal toperform assigned work."8unopposed. The corrected transcript reflects Tilghman's testimony else-where in her description of Pressley's remarks. I therefore grant the motion.8 The above is based on the credited testimony of Tilghman whoimpressed me as a reliable and candid witness. Pressley's testimony was inconflict in one significant particular. He testified that, in his firstconversation with Tilghman, he did not excuse her absence. Pressley did notimpress me as a reliable witness on this issue. For example, his testimony inpart was evasive and contradicting. He seemed so anxious to emphasize thathe did not excuse Tilghman's absence that at one point on cross-examination he testified that he told her she would be fired if she took theweek off but subsequently modified that to say that he simply told her thather reason was not excusable. On another occasion, in discussing the timeoff of employee Person, his testimony on direct was evasive. He also testifiedthat he told Tilghman he would help her find a babysitter, whichcorroborated Tilghman's testimony and makes it unlikely that he made itclear that the absence was unexcused, as he testified.494 LISA'S, INC.Tilghman had been employed at Respondent's plant inGrifton since Respondent purchased the plant in 1971. Shehad worked at the plant for the former owners as well,spanning a total period of 15 years. She was a pocket setterand had been complimented often on her work by hersupervisors. She was often assigned to do special workbecause of her sewing ability.Before June 1976, Tilghman had often been absent andhad never been refused a request for time off or criticizedin any way for taking time off. Some of the absences due toher sickness or the sickness of her children may have beenas long as I week but none of them was for failing to find ababysitter.9D. Foster's DischargeFoster had worked for Respondent since it beganoperating the Grifton plant and, before then, for the formerowners, a total of almost 15 years. She was a pocket setter.In late April 1976, Foster made a request to Pressley fora week off beginning June 8, 1976, in order to attend awestern music festival in Nashville, Tennessee, with herhusband. Pressley said he would get back to her later onher request.Foster testified that a few days later, her supervisors,Maria Smith and Betty Manning, told her she had the weekoff and that "everything was okay." Foster then wentahead and made travel and other arrangements for her tripto Nashville.In either late May or early June, when Traylor waspromoted to plant manager, Foster asked SupervisorManning whether she should ask him about her time offrequest. Foster testified that Manning said "no" and that"everything was still okay."Supervisor Betty Manning testified that Foster asked herfor a week off in early 1976. She said that she had to checkwith Pressley who said to wait and see. She testified thatshe conveyed this to Foster. She also testified that Fosterasked if she should talk to Traylor who in late May or earlyJune had been promoted to plant manager. She said itmight be a good idea. She said she does not recall tellingFoster pointblank that her vacation was approved. Rathershe recalls telling her if it was all right with Pressley it wasall right with her.Maria Smith, the head supervisor at the plant, testifiedthat she spoke with Foster about her time-off request butthat she never approved the time off. She testified that shetold Foster the time was all right with her if it was all rightwith Pressley. Pressley testified that he told Foster he hadto wait and see on her request. He also testified that heexplained to Foster that his policy of absences was thattime off was based on the workload at the time of theabsence.On the Monday before Foster was to begin her vacation,she was told to talk to Plant Manager Traylor about herI also credit Tilghman's testimony over that of Simpson to the extent thatthere is a conflict. Simpson was reluctant to admit that she gave Tilghmanher telephone number as Tilghman testified. Yet she conceded that thenumber on G.C. Exh. 8 was her telephone number and that she may havegiven it to Tilghman. Simpson also testified that she was surprised whenTilghman told her on Friday that she would not be in the next week and thatshe said she needed her "real bad." Yet I find it incredible that Simpson didnot talk to Presley or Traylor about Tilghman's requested absence. The twoweek's vacation. Foster went to see Traylor. Her testimonyabout that meeting, which is uncontradicted, is as follows:I started to explain to Mr. Traylor about my week'svacation. I told him that I had discussed it with Mr.Pressley and Betty Manning about three monthsbefore; also that I had discussed it with Betty Manningabout a week before. Mr. Traylor said that he and Mr.Pressley had discussed it, and that I could not have theweek off, that I was needed, that I was a good operator.I told him that I had made plans, made reservations,and had mailed money to Nashville, Tennessee for thereservations, and for the Fan Fare tickets, and that itwas too late to get my money back, that I couldn't seemy husband going by himself, and that I wanted to gowith him. Mr. Traylor said that we had a week set asidefor vacation.I told him that I realized that but what I wanted togo for was for one week out of the year, and that wasthe second week of June. He still wouldn't let me havethe week off, and so I said, "I hate to do it but I guessthat I will have to resign." I got my things and left.Q. How much money had you sent for advancereservations?A. Approximately $150.Q. Was there any way that you could get thatmoney back at that time?A. No.She left the plant and the next day left for Nashville whereshe and her husband stayed for I week. There is noevidence that she went back to the plant on her returnhome.In harmonizing the above testimony, I find that Fosterwas not specifically told that she could have her week offalthough nothing was said to her that she would not be ableto have the week off. That the time off had not been firmlygranted is shown by her admitted request as to whether sheshould bring the matter to Traylor's attention. In addition,the statement made in Foster's affidavit, i.e., that Manning"thought" the time-off request would be "okay" is morecompatible with the testimony of Pressley, Manning, andSmith and with management's lenient reaction to time-offrequests in other instances, which appear in this record andhave been discussed supra in section II, B. For thesereasons, I also credit Manning's testimony that she said itwould be a good idea to see Traylor who had just beennamed plant manager. I also believe it likely that thisconversation took place in early June as Foster stated inher affidavit because it was given at a closer point in timeto the events herein. Consequently, it is not unusual thatTraylor's request to see Foster and to finally and firmlydeny the time-off request occurred on Monday, June 7, theday before she was scheduled to leave for Nashville.men were in the office the Friday Simpson spoke to Tilghman. Pressleyadmitted he was going to help her try to find a babysitter, and there is othertestimony that supervisors have almost daily contact with the plantmanager.9 Her procedure for taking time off on these occasions was to call in andnotify a secretary or a supervisor. She would call in the day before if it werefor personal business, or the day of an illness if it was for this purpose. Shewas also off for I month because of illness in early 1976.495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, I find based on the above that Foster was notspecifically told that her time-off request had been granted.Prior to June 1976, Foster had been absent from work forfunerals, illness, and long weekend vacations. She wouldask for time off in advance or, in the case of illness, call inon the same morning. She was never refused time off.Foster's workload at the plant the weeks immediatelybefore June 7, 1976, was average and she was not workingovertime. Foster was a highly regarded employee who hadbeen offered but refused a job as assistant supervisor. Shehad been praised for her work and was assigned specialwork.E. Discussion and Concluding Findings1. TilghmanIn view of the evidence I have discussed above in sectionII, B, I find that Respondent had a lax and liberal policyconcerning absences and time off. Up until the election ofApril 29, 1976, time-off requests were routinely granted forall employees for various reasons. I also find that, on therecord in this case, Respondent treated time-off requestsfrom, and absences of, union activists Erma Chapman,Bernice Foster, and Mable Tilghman differently after theelection of April 29, 1976, than time-off requests from, andabsences of, other employees who were not union activists.In view of this disparate treatment, as well as otherevidence surrounding Tilghman's discharge, I find thatRespondent discharged Tilghman not for cause, as itcontends, but because of her union activities as GeneralCounsel contends.Respondent's antiunion posture and knowledge ofTilghman's union activity is undisputed. Tilghman hadbeen the vice president of the organizing committee andwas identified as a leading union adherent by virtue of herpresence at the representation case hearing on behalf of theUnion. She was a highly regarded veteran employee whosedischarge occurring shortly after the April 29 election wasinexplicable except by reference to her leadership role inthe union campaign. It is unlikely that such an employeewould be discharged for taking time off to care for a 2-year-old child in circumstances where she notified Respon-dent of her absence in advance and she was not warnedthat discharge or discipline would occur if she took thetime off.The reason advanced for Tilghman's discharge-insu-bordinate refusal to do assigned work-was inaccurate.The testimony clearly shows that Tilghman was ostensiblydischarged for taking a week off from work to take care ofher child. The credited testimony indicates that Tilghmanhad notified management officials of her need to take thetime off and her inability to get a babysitter. The creditedtestimony also shows that Respondent's officials did nottell Tilghman that she could not have the time off or thatshe would be disciplined for taking the time off. In view ofthe overwhelming testimony concerning Respondent's laxtime-off policy, as well as the credited testimony concern-ing the conversations management officials had with her,Tilghman had every reason to believe that her time-offrequest had either been granted or would be treated asexcused without penalty or discipline. In these circum-stances, Respondent's recourse to insubordination as itsreason for terminating Tilghman warrants the inferencethat it knew it needed to buttress its reason for thedischarge, and is further evidence that neither this reasonnor her absenteeism was the real reason for its action.The evidence shows that Respondent treated Tilghmandifferently than it treated other employees who were absentfor extended periods for various reasons in 1976. Many ofthese other employees were not union supporters. Theevidence also shows in the face of a lax and liberal time-offpolicy that Respondent denied time-off requests of unionsupporters Chapman, Foster, and Tilghman. Except fortwo employees who were warned, none of the otheremployees were disciplined for taking time off which, inmany cases, was unexcused. Tilghman's uncontradictedtestimony also indicates that Traylor recognized the liberaltime-off policy was being tightened in Tilghman's case,when he responded to her statement that others had takentime off with no problem with the statement that in othercases this was done for important business. Respondenthas not shown that other absences that were excused orpermitted were limited to important business in anymanner different than Tilghman's need to care for her 2-year-old child. Respondent's discharge of Tilghman inthese circumstances shows disparate treatment explainableonly by reference to her recent leadership role on behalf ofthe Union.Tilghman's discharge is unusual in other respects.Respondent has a warning notice system which was ineffect in 1976 providing for first and second warningnotices for a number of offenses, including absence. Therecord shows that warnings were issued to employees forabsences in May and August 1976. Carmon was issued awarning for "excessive absenteeism, did not call in" andemployee Person was warned for taking a week off in lateMay 1976; she was excused for only I day. Tilghman wasnot issued a warning before her discharge and had neverbeen issued a warning for absenteeism in the past. Pressleytestified that warnings were issued before discharges insome cases and, in view of the notices issued to Person andCarmon, I must conclude that discharge for absenteeismwas preceded by warning notices. Thus, the failure to issueeither a verbal or written warning to Tilghman, and insteadher discharge for what the evidence shows was a nonob-jected-to absence, of which she notified management inadvance, is strong evidence that her discharge was for otherreasons. The inference of illegality becomes conclusivewhen I consider Pressley's testimony that in his 7 monthsas plant manager he can only remember dischargingemployees for excessive absenteeism. Tilghman's case doesnot fall in this category. In the face of this evidence and thefailure to warn Tilghman, it is clear that Respondent'speremptory discharge of Tilghman was not based on hertaking a week's absence in June 1976, but rather on heractivities on behalf of the Union.At the hearing it appeared that Respondent sought todefend Tilghman's discharge on the ground that it neededTilghman because she was a double-needle pocket setter atthat time. Although two of Respondent's witnesses testifiedthat this was the case, I cannot accept this testimony orRespondent's defense in view of the credited testimony496 LISA'S, INC.herein. Manning testified that there were three or fourexperienced double-needle machine operators present theweek of Tilghman's absence who were not working ondouble-needle machines. Manning also testified that theshifting of employees from one department to anotheroccurred "fairly often" and there is testimony, which Icredit, that working on the double-needle machine waslittle different from working on a regular pocket-settingmachine. Moreover, I credit Tilghman's testimony, whichwas corroborated to a certain extent by Foster, that herworkload at the time was normal. That she was notparticularly needed at this time is also confirmed by thetestimony that employee Person, a pocket setter, wasabsent the week before and, the same week Tilghman wasout, employee Reel was off for 3 days. In these circum-stances, Respondent was not shown that there was anygreater need for Tilghman to report to work during theweek of June 7 than there was for numerous otheremployees who were granted time off during 1976 with nodifficulty.Accordingly, I find and conclude that Respondent'sdischarge of Mable Tilghman was based in whole or in parton her activities on behalf of the Union and thus violatedSection 8(aX3) and (1) of the Act.2. FosterI find that the General Counsel has not shown by apreponderance of the credited evidence that Respondentconstructively discharged employee Bernice Foster becauseof her union activities. The evidence tending to support theGeneral Counsel's case is that Foster was a veteran and ahighly regarded employee who had been a known unionactivist. Also tending to support the General Counsel'sposition is that Foster was subjected to a denial of hertime-off request in the face of evidence of disparatetreatment against leading union supporters when it came totime-off requests. However, the flaw in the GeneralCounsel's case is that he has not convincingly shown thatFoster's admitted resignation was a constructive dischargecaused by Respondent making her continued employmentintolerable so as to force her to quit her job.As I view the evidence, Foster had not been granted timeoff for her Nashville vacation which would have been inaddition to her normal vacation time. The matter was leftunresolved until the Monday before she was to leave whenshe spoke to Plant Manager Traylor, who told her shecould not be spared and could not have the time off.Although the denial of the time off for Foster was unusualand perhaps discriminatory in view of Respondent's laxpolicy on absences and the extensive grants of time off forvarious reasons, including vacations, to other employeeswho were not so active in the Union, the uncontradictedevidence was that Foster quit her employment. WhenFoster quit there was no threat that her taking theunexcused absence would have resulted in her discharge.0o The cases cited by General Counsel are readily distinguishable ontheir facts. In all of those cases, the employer by his discriminatory actionand harassment of prounion employees made continued employmentintolerable or forced the employee to quit his or her job. The standard isnecessarily an objective one since any other guide would permit theabdication of a personnel decision to the whims and sensitivities ofHer resignation came I week before Tilghman's discrimi-natory discharge, the first manifestation of Respondent'sdiscriminatory treatment of union supporters with respectto time-off requests. However, in view of Respondent'sotherwise permissive and unpredictable policy on time-offrequests, I cannot presume that she would have beendischarged if she had gone on the trip. Thus, even assumingthat the denial of Foster's time-off request was discrimina-tory, I do not belive it presented such undue harassmentthat continued employment would have been intolerable.Although Foster may have suffered some monetary lossdue to the denial of time off there is no firm evidence,except her own conclusionary testimony, that the amountwas not refundable. Foster's husband could still go on thetrip and utilize the reservations. Even had the discriminato-ry denial of time off been alleged, litigated, and proved, theappropriate remedy would have included at most thereimbursement of nonrefundable expenses for the trip. Butthis does not mean that Foster could quit her job and insiston taking the trip. For although the denial of time off mayhave made her trip inadvisable, it did not make her jobintolerable. As the Board has stated, "the mere existence ofunlawful conditions, which do not require employees totake affirmative action in derogation of their rights [is not]sufficient justification for considering abandonment ofemployment as a constructive discharge." Walker ElectricCompany, 142 NLRB 1214, 1215 (1963). See also CentralCredit Collection Control Corp. d/b/a Federal Collectors,201 NLRB 944, 949-950 (1973); Action Wholesale, Inc.d/b/aA. L French Co., 145 NLRB 627, 628 (1963).'°Upon the foregoing findings of fact and the entirerecord, I make the following:CONCLUSIONS OF LAWI. By discharging employee Mable Tilghman becauseof her union activities, Respondent engaged in an unfairlabor practice within the meaning of Section 8(aX3) and (1)of the Act.2. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.3. Respondent has not otherwise violated the Act.THE REMEDYThe recommended Order will contain the conventionalprovisions in cases involving findings of unlawful dis-charge, in violation of Section 8(aXI) and (3) of the Act.This will require Respondent to cease and desist from theunfair labor practice found, to offer reinstatement withbackpay to Mable Tilghman, and to post a notice to thateffect. In accordance with the usual requirements, rein-statement shall be to Tilghman's former position or to asubstantially equivalent position, without prejudice to herseniority and other rights and privileges. Tilghman shall bemade whole for any loss of earnings she may have sufferedby reason of the discrimination against her, by payment toindividual employees. In the instant case, although the denial of a time-offrequest presented a dilemma for Foster. it was a personal dilemma whichdid not make continued employment intolerable; she chose to go on avacation and resigned her job in circumstances which do not demonstratethat she was forced by Respondent to make that choice.497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDher of a sum of money equal to that which she normallywould have earned from the date of the initial discrimina-tion to the date she is offered reinstatement by Respon-dent, less net earnings, if any, during such period, to becomputed in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Isis Plumbing &Heating Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERThe Respondent, Lisa's Inc., Grifton, North Carolina, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in, support for, or activi-ties on behalf of, Local 361, Tobacco Workers Internation-al Union, AFL-CIO, or any other labor organization, bydiscriminating in any manner against any of its employeesin regard to their hire and tenure of employment, or anyterm or condition of employment, because of their unionmembership, sympathies, or activities.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Mable Tilghman immediate and full reinstate-ment to her former job or, if such position no longer exists,to a substantially equivalent position, without prejudice toher seniority or other rights and privileges, and make herwhole for such loss of pay she may have suffered as a resultof Respondent's discrimination against her in the mannerset forth in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its premises in Grifton, North Carolina, copiesof the attached notice marked "Appendix."'2Copies ofsaid notice, on forms provided by the Regional Director forRegion II, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED, that the complaint be dismissedinsofar as it alleges unfair labor practices not found herein.It In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.12 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTIncE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chance to giveevidence, the National Labor Relations Board found thatwe, Lisa's Inc., violated the National Labor Relations Act,and ordered us to post this notice.The Act gives all employees these rights:To form, join, or help unionsTo choose a union to represent you inbargaining with usTo act together for your common interest orprotectionTo refuse to participate in any or all of thesethings.WE WILL NOT discharge you or otherwise discrimi-nate against you because you have engaged in orga-nizing activity for, or are a member or supporter of,Local 361, Tobacco Workers International Union,AFL-CIO, or any other union.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights guaranteed in Section 7 of the Act.WE WILL offer Mable Tilghman immediate and fullreinstatement to her former job or to ajob substantiallyequivalent, without prejudice to her seniority or otherrights and privileges, and we WILL make her whole forany loss of pay she may have suffered because wedischarged her, with interest at the rate of 6 percent perannum.LISA'S INC.498